DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-13 are pending.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 74 in fig. 1B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
On page 4, line 17, “affect” is suggested to be changed to --effect-- for grammatical correctness.  
On page 13, line 1 “Side panel 96 is a shown” should be changed to --Side panel is shown-- for grammatical correctness.
On page 18, line 20 “second exemplary embodiment” should be changes to --third exemplary embodiment” for consistency. 
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “MDI” in line 3 suggested to be changed to --MDI (metered dose inhaler)--. The remaining MDI recitations may remain abbreviated. 
Claim 1 recites “a second and third openings” suggested to be changed to --second and third openings-- for grammatical correctness.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1, line 8 and claim 13, line 6 recites “an MDI” suggested to be changed to --the MDI-- and claim 1, line 18, “a connected MDI” suggested to be changed to --the connected MDI-- in order to refer back to the MDI recites in line 3 of claim 1. 
Claim 1 recites “a second and third openings formed either through the wall of the outer housing and the inner housing, or through a wall of the inner housing alone, adapted to form an user mouth opening in fluid communication with the second volume,” however it is unclear a second and third opening are formed through a wall of the inner housing alone since it appears from the specification and drawings that an opening would be required through the outer housing.
Claim 1, line 16 recites “the inner volume,” which lacks proper antecedent basis and is suggested to be changed to --the second volume--.
Claim 5 recites “the mouth opening side,” which lacks proper antecedent basis.
Any remaining claims are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sladek (2002/0129814).
Regarding claim 1, in fig. 1 and 3 Sladek discloses a medication inhalation apparatus, comprising: an outer housing (formed by at least 2B and 30B), collapsible into a substantially flat configuration and expandable to bound a first volume adapted to receive a plume of medication particles ejected by an MDI inhaler [0020]; a fully contained inner housing (formed by at least inner mouthpiece section 53) also collapsible into a substantially flat configuration [0020], located within the outer housing and expandable to bound a second volume (Fig. 3); a first opening 4 formed through a wall of the outer housing at a first location, in fluid communication with the first volume (Fig. 3), and adapted to accommodate a mouthpiece of an MDI inhaler (Fig. 3); a second and third openings (38 and 72) formed through the wall of the outer housing and the inner housing, adapted to form an user mouth opening in fluid communication with the second volume [0057]; a one-way inhalation valve (76 and 12) located within a wall of the inner housing, the inhalation valve connecting the first volume and the second volume (Fig. 3); and a one-way exhalation valve (73, 68 and 75) located within a wall of the outer housing and the inner housing, the exhalation valve connecting the inner volume and the exterior of the outer housing (via openings 73 and 68), wherein, in an expanded state, gas is flowable from a connected MDI to the first volume, from the first 
Regarding claim 2, Sladek discloses that the outer housing and the inner housing are constructed from a single piece of stock [0057].
Regarding claim 3, Sladek discloses that the inner housing is connected to the outer housing at a fold 41.
Regarding claim 4, Sladek discloses that the single piece is sheet stock [0057], and wherein the outer housing and the inner housing are formed by folding the sheet [0064].
Regarding claim 5, Sladek discloses that the outer housing is connected to the inner housing adjacent (near) the mouth opening side of the sheet stock (Fig. 1 and 3).
Regarding claim 6, Sladek discloses that the outer housing and the inner housing are at least partially constructed from antistatic material ([0052] paperboard).
Regarding claim 7, Sladek discloses that the inner housing has a polyhedron shape (Fig. 3), when flattened having at least five sides (Fig. 1, section 53 had more than 5 sides).
Regarding claim 8, Sladek discloses at least four of the at least five sides abut an interior of the outer housing (Fig. 3).
Regarding claim 9, Sladek discloses that the inner housing comprises at least two integral side panels (at least 52 and 56).
Regarding claim 10, Sladek discloses that the inner housing is formed in part from folded, webbed panels (Fig. 1 and 3).

Regarding claim 12, Sladek discloses that the inhalation valve and exhalation valve are operable by a user's inhaling and exhaling [0065].
Regarding claim 13, Sladek discloses a method of expanding the medication inhalation apparatus of claim 1 from an initially flat, collapsed state, to an expanded state comprising the steps of: manually pressing a pair of opposite sidewall panels on the outer housing towards one another, whereby to force the opposite sidewall panels into positions approximately perpendicular to a top and bottom panel of the outer housing; and inserting a mouthpiece of an MDI inhaler into an inhaler opening in the outer housing [0064].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Friel (2020/0282158) and Taghavi et al. (2019/0358415) related to collapsible spacers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481.  The examiner can normally be reached on M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785